Citation Nr: 0031075	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  95-29 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to December 22, 1993 
for the grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to June 1972.

This appeal arises from a November 1994 decision of the 
Newark, New Jersey, Regional Office (RO) which granted the 
veteran's claim for service connection for schizophrenia and 
assigned a 30 percent rating effective from December 22, 
1993.  The veteran appealed the effective date of the award 
of service connection.  In February 1998, the Board of 
Veterans' Appeals (Board) issued a decision in which an 
earlier effective date was denied.  This decision was 
appealed to the United States Court of Appeals for Veterans 
Claims (Court) which issued a memorandum decision in October 
1999 that vacated the Board's decision on this issue.  The 
claim has now returned for further Board consideration.

In its decision of February 1998, the Board remanded the 
issue of entitlement to an increased evaluation for 
schizophrenia.  A review of the claims file indicates that 
the RO has yet to complete the instructions of this remand, 
it is assumed due to this case being appealed to the Court.  
The RO's attention is directed to the Court's decision in 
Stegall v. Brown, 11 Vet. App. 268, 271 (1998), in which it 
was ruled the RO must fully comply with the Board's remand 
instructions.  This claim must be afforded expeditious 
treatment by the RO.  In addition, the Board noted in the 
introduction to its February 1998 decision that the veteran 
had presented claims for an earlier effective date for the 
grant of a 50 percent rating for schizophrenia and a total 
rating based on individual unemployability.  As these issues 
have not been developed for appellate review, they are again 
referred to the RO for the appropriate action.


REMAND

In its decision of February 1998, the Board affirmed the 
December 22, 1993 effective date for service connection for 
schizophrenia.  In addition, the Board determined that the 
veteran's claim to reopen his prior denial of service 
connection for schizophrenia had remained open since February 
22, 1977.  This finding was based on the fact that there was 
no direct evidence in the claims file that the veteran had 
been informed of the RO's November 1977 determination not to 
reopen this claim.

The Court vacated this decision in October 1999 on the basis 
that the Board had erred in considering the date when 
evidence had been received by the VA adjudicators.  Instead, 
the Court held that 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400(r) require the VA to review the evidence without 
regard to the date of receipt.  The Board was directed to 
again make a factual determination on the effective date for 
the award of service connection without regard to when 
evidence was actually received.

A review of the claims file indicates that the veteran's 
Social Security Administration (SSA) records were received 
after the Board had issued its decision of February 1998.  It 
appears that there are some medical records, dating back to 
at least 1979, contained in the SSA file that may not have 
been reviewed by the RO in its determination regarding the 
award of an earlier effective date.  The Board finds that 
these records are pertinent to the factual determination of 
the effective date for service connection and, therefore, 
this claim must be remanded to the RO for its initial 
consideration of this evidence.  See 38 C.F.R. § 20.1304(c) 
(2000).

In addition, the veteran has made numerous references to an 
alleged hospitalization for psychiatric complaints at a VA 
Medical Center (VAMC) in East Orange, New Jersey sometime in 
the 1970's.  While the RO has on multiple occasions since the 
1970's sought to obtain the veteran's VA treatment records, a 
review of the claims file fails to reveal documentation that 
the East Orange VAMC was directly contacted in these 
attempts.  Under recently enacted legislation, the duty to 
assist now requires that the VA establish that identified 
treatment records are not available directly from the source.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A).  Therefore, the Board must remand this 
claim in order for the RO to directly contact the East Orange 
VAMC and request all treatment records, to specifically 
include any hospitalization records dated from the mid to 
late 1970's.  If the East Orange VAMC is unable to locate 
these records, it must specifically inform the RO that these 
records are no longer available or provide information on 
where the records may be obtained.  These findings must be 
documented in the veteran's claims file.

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should directly contact the VA 
Medical Center in East Orange, New Jersey 
and request legible copies of all 
treatment and/or hospitalization records 
dated from May 1971 to December 1993.  If 
the VAMC is unable to forward these 
records it must indicate its reasons for 
the negative response.  All possible 
leads provided by the VAMC must be 
followed by the RO, to include searches 
of Federal Records Depository Centers.  
The RO's requests and all responses must 
be documented in the claims file.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

2.  Thereafter, the RO must review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action must be implemented.  

3.  After the above development has been 
completed, the RO should then determine 
if the veteran is entitled to an 
effective date prior to December 22, 1993 
for entitlement to service connection for 
schizophrenia.  Careful consideration of 
the Court's October 1999 opinion is 
required.  If the RO's decision remains 
adverse to the veteran, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and given an opportunity to 
respond.  Thereafter, the case should 
then be returned to the Board for further 
appellate consideration, if appropriate.

No action is required of the veteran until he is so informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
decision warranted in this case, pending completion of the 
requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.

		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000)


- 5 -


- 5 -


